Citation Nr: 0503883	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service connected scar, axilla to axilla, left.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to an increased rating for injury, 
latissimus dorsi, left, currently evaluated as 20 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran's scar, axilla to axilla, left, is manifested 
by subjective complaints of intermittent pain worsened by 
physical activity and objective findings of a well-healed, 
non-tender scar measuring 36.0 x 2.5 to 0.5 cm.  

3.  The veteran has been rated separately for soft tissue 
damage to the back as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (2004).


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the veteran's scar, axilla to axilla, left, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804-7802 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in November 2002, the RO advised the 
appellant of the enactment of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The October 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all service medical records, VA 
medical records and private medical records as identified and 
authorized by the veteran.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that his service-connected back scar is 
more disabling than currently evaluated.  Disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  A request for an increased rating is to be reviewed in 
light of the entire relevant medical history.  See generally 
38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

In this case, the RO initially evaluated the veteran's scar, 
axilla to axilla, left as noncompensably disabling pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (1983).  The 
disability rating was later increased to 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, DC 7805 (1994) by a rating 
decision dated in September 1994.  Since that date, the 
veteran has filed several claims for an increased rating for 
his back scar, most recently in September 2002.  Prior to the 
filing of this last claim, effective August 30, 2002, the 
criteria for rating skin disabilities, which include scars 
evaluated under DC 7805, were amended.  See 67 Fed. Reg. 
49,590 (July 31, 2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under DCs 7801 to 7805.  Under DC 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 
7801 (2003).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, DC 7801, Note (1), (2) (2003).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2003).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2003).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2003).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2003).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2003).  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)  38 C.F.R. § 4.118, DC 
7804, Note (1), (2) (2003).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804 (2003).

Evidence relevant to the current level of severity of the 
veteran's back scar includes the report of a VA examination 
conducted in December 2002.  At that time the veteran 
complained of intermittent pain worsened by physical 
activity.  On physical examination the examiner noted a large 
horizontal scar on the veteran's back, approximately 26 cm 
from the base of the neck posteriorly, going from one side to 
the other.  The scar was approximately 36 cm in length, with 
2.5 cm in width at the very beginning on the left side, 
approximately 1.0 cm in the middle of the back and 
approximately 0.5 cm in width at the end on the right side of 
the back.  The examiner noted that the scar was healed but 
that palpation triggered dull aching.  There was no skin 
abrasion, no signs of infection, no keloids and no 
contracture but the texture was different.  The examiner 
noted that the scar tissue appeared to be thinner than the 
rest of the surrounding skin.  

The examiner also noted significant muscle damage to the 
latissimus dorsi.  There was mild to moderate muscular 
depression, more at the left side and the middle than in the 
right side of the back.  There was also some limitation of 
motion.  The Board notes, however, that the veteran's muscle 
damage is currently rated separately under DC 5302.

Also of record are VA outpatient treatment notes dated from 
November 2002 through October 2003.  These records reflect 
complaints of and treatment for back pain and muscle spasms.  

Based on these facts, the Board concludes that the criteria 
for a disability rating greater than 10 percent have not been 
met.  An increased evaluation under DC 7801 or 7802 is not 
warranted as the veteran's scar area does not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is painful.  The maximum 
disability rating under DC 7804 is 10 percent, which is the 
same rating that the veteran is already receiving, therefore 
the veteran cannot receive a higher rating under DC 7804.  
Finally, as to DC 7805, the Board notes that the veteran has 
been assigned a separate disability evaluation for the 
resulting residuals of the muscle injury.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, other than of the head, face or neck, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's scar, axilla to axilla, left.  38 
C.F.R. § 4.3.


ORDER

A disability rating greater than 10 percent for the veteran's 
scar, axilla to axilla, left is denied.


REMAND

A review of the record shows that the veteran's claim of 
entitlement to an increased evaluation for an injury to the 
latissimus dorsi, left was denied in a January 2003 rating 
decision and the veteran's previous 20 percent evaluation was 
continued.  The veteran submitted a statement in March 2003 
that the Board construes as a notice of disagreement of that 
evaluation.  As of this date, the veteran has not been issued 
a statement of the case on this issue.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2004).

Under these circumstances, the case is REMANDED for the 
following actions:

The RO should issue the appellant a 
statement of the case (SOC) with 
regard to the issue of increased 
rating for a muscle injury to the 
latissimus dorsi, left.  The RO 
should advise the appellant of the 
need to timely file a substantive 
appeal if he desires appellate review 
of the muscle issue.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


